Case 1:16-cv-04978-ERK-CLP Document 44-2 Filed 11/19/18 Page 1 of 2 PageID #: 417



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

  WILLIAM J. LOVELACE and                        :   No. 16-CV-04978 (ERK)(CLP)
  OCTAVIA LOVELACE                               :
       Plaintiffs,                               :
                                                 :
          v.                                     :
                                                 :
                                                 :
  SHOWROOM AUTO, LLC                             :
      Defendant                                  :
                                                 :

   Declaration of Plaintiffs’ Attorney Daniel S. Blinn in Support of Motion to Vacate

          The undersigned hereby declares under penalty of perjury that the following

  is true and correct:

          1.    I am over eighteen years of age, and I believe in the obligations of an

  oath.

          2.    I am the founder and Managing Attorney of Consumer Law Group,

  LLC (“CLG”), a private law firm established on September 1, 1997, that focuses its

  practice upon representing consumers against business entities and the

  advancement of consumer rights and protection matters.

          3.    I am co-counsel on the above-captioned case with Attorney Brian

  Bromberg.

          4.    I have had responsibility over all aspects of this case and have

  maintained this file and all relevant documents since its opening.

          5.    I can attest to the authenticity of the following documents that are

  part of this case file and attached to this Declaration in Support of Plaintiffs’ Motion



                                             1
Case 1:16-cv-04978-ERK-CLP Document 44-2 Filed 11/19/18 Page 2 of 2 PageID #: 418



  to Vacate.

        6.     Exhibit 1 to this Declaration is a true and correct copy of the October

  19, 2017 demand for arbitration.

        7.     Exhibit 2 to this Declaration is a true and correct copy of the July 26,

  2018 prehearing memorandum filed by Plaintiffs/Claimants.

        8.     Exhibit 3 to this Declaration is a true and correct copy of the July 27,

  2018 prehearing memorandum filed by Defendant/Respondent.

        9.     Exhibit 4 to this Declaration is a true and correct copy of the August

  27, 2018 letter sent to the arbitrator regarding post-hearing brief on which I was

  copied.

        10.    Exhibit 5 to this Declaration is a true and correct copy of Claimants’

  August 24, 2018 post-hearing brief.

        11.    Exhibit 6 to this Declaration is a true and correct copy of the

  September 26, 2018 award of arbitrator.

  Dated:       November 19, 2018


                                                /s/     Daniel S. Blinn
                                                       Daniel S. Blinn




                                            2
